DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities:  
In paragraphs 16, 35, 64, 105, 106, and 114 of the published application, “Mohs” should be changed to --Morse--.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, -a-- should be added before “nanofluid” in line 2; --wherein-- should be added after “device;” in line 6; --that-- should be added before both “is” in line 9; --and-- should be added before “a short” in line 9; “and the long” should be changed to --the long-- in line 10; “are” should be changed to --being-- in line 11; “mounting” should be changed to --installed-- in line 12; “outlet, and” should be changed to --outlet,” in line 13; “are” should be changed to --being-- in line 13; --wherein-- should be added before “two” in line 16; --wherein-- should be added after “system” in line 15; “and” should be deleted from line 16; there is lack of antecedent basis in the claim for “the nanofluid gas spray ejected by the nozzle I” in lines 16-17, “ a workpiece I” in line 17, “the nanofluid gas spray ejected by the nozzle II” in lines 19-20; “a workpiece II” in line 20; “ratio;” should be changed to --ratio,-- in line 19; and it is not clear how the nanofluid thermal conductivity measurement device and the gas path system form the grinding force and grinding temperature measurement device recited in lines 20-21.
In claim 2, --a-- should be added before “nanofluid” in line 2; and there is lack of antecedent basis in the claim for “a pressure regulating valve II, a throttle valve II, and a turbine flowmeter II” in lines 3-4 because the “II” implies that there is a first pressure regulating valve, throttle valve, and turbine flowmeter.
In claim 3, --a-- should be added before “nanofluid” in line 2; and it is not clear if the check valve I and the check valve II recited in line 4 is referring to the check valve recited in line 14 of base claim 1.
In claim 4, --a-- should be added before “nanofluid” in line 2; --when-- should be added before “the check” in line 4; it is not clear if “at this time” is referring to after the nanofluid enters the glass tube I via the connecting port II, as recited in lines 5-6; --and-- should be added after “closed,” in line 7; and there is lack of antecedent basis in the claim for “the temperature difference” in line 9.
In claim 5, --a-- should be added before “nanofluid” in line 2; and there is lack of antecedent basis in the claim for “the temperature difference” in line 2.
In claim 6, --a-- should be added before “nanofluid” in line 2; --and-- should be added after “device,” in line 4; --wherein-- should be added before “the heating” in line 5; “the upper” should be changed to --an upper-- in line 7; there is lack of antecedent basis in the claim for “the two through holes” in lines 8-9; and “the edge” should be changed to --an edge-- in line 9.
In claim 7, --a-- should be added before “nanofluid” in line 2; “wherein,” should be changed to --wherein-- in line 2; there is lack of antecedent basis in the claim for “the side walls” in line 3; there is lack of antecedent basis in the claim for “the heat transfer direction” and “the thickness directions” in lines 8-9; and it is not clear what is meant by “that is” in line 8.
In claim 8, --a-- should be added before “nanofluid” in line 2; “wherein,” should be changed to --wherein-- in line 2; and there is lack of antecedent basis in the claim for “the spherical radius” in line 4, “the lower end” and “the spherical hole radius of the upper end” in line 5, “the spherical radius” of “the lower end” in lines 5-6, “the spherical hole radius” of “the upper end” in lines 6-7, “the sphere” in lines 7 and 9, and “the spherical hole” in line 10.
In claim 9, --a-- should be added before “nanofluid” in line 2; there is lack of antecedent basis in the claim for “a thermocouple IV” and “a thermocouple IV” in lines 3-4 because “III” and “IV” imply that there are other thermocouples I and II; there is lack of antecedent basis in the claim for “the workpiece under a nanoparticle jet minimum quantity lubrication condition” in lines 4-5; it is not clear which thermocouple is being referred to by “the thermocouple” in line 6; --the-- should be added before “grinding” in line 6; and there is lack of antecedent basis in the claim for “the grinding dynamometer platform” in line 7, and the grinding force being “applied to the workpiece in the grinding process” in line 9.
In claim 10, --a-- should be added before “nanofluid” in line 2; and there is lack of antecedent basis in the claim for “the lower end” in line 6, “the tool” in line 7, and “the cutting force” and “the rotating tool” in line 9.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An integrated online measurement system for themophysical property parameters of nanofluid cutting fluid, wherein the nanofluid thermal conductivity measurement device is located in the fluid path system and comprises a glass tube I and a glass tube II, which communicate with each other, a long platinum wire is installed in the glass tube I, a short platinum wire is installed in the glass tube II, and the long platinum wire and the short platinum wire are used as both heating heat sources and temperature measurement elements; the glass tube, in which the long platinum wire is mounted, is provided with a nanofluid inlet and a nanofluid outlet, and the nanofluid inlet and the nanofluid outlet are connected with the fluid path system respectively via a check valve; and the gas path system provides pressure for the nanofluid in the fluid path system, two nozzles lead out from the fluid path system, and the nanofluid gas spray ejected by the nozzle I is sprayed onto the surface of a workpiece I to form the measurement device for the nanofluid convective heat transfer coefficient and the nanofluid/workpiece heat partition ratio; and the nanofluid gas spray ejected by the nozzle II is sprayed onto the surface of a workpiece II to form the grinding force and grinding temperature measurement device (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/10/21